                    3:20-cv-03320-SLD # 5    Page 1 of 2
                                                                                     E-FILED
                                                       Tuesday, 19 January, 2021 02:11:13 PM
                                                                Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

NICHOLAS MILFORD,                                  )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )          20-3320
                                                   )
SANGAMON COUNTY SHERIFF’S OFFICE,                  )
et al.                                             )
                                                   )
                      Defendants.                  )


       MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently detained at
Sangamon County Jail, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted). The court has reviewed the complaint and has also held a
merit review hearing in order to give the plaintiff a chance to
personally explain his claims to the court.

      Plaintiff alleges that officials at the Sangamon County Sheriff’s
Office, Sangamon County Correctional Facility, and Sangamon
                               Page 1 of 2
                     3:20-cv-03320-SLD # 5   Page 2 of 2




County Courts Complex failed to post a “notice of rights” in their
respective facilities in violation of Illinois law. Plaintiff alleges that
the failure has caused him to plead guilty to several offenses he did
not commit dating back to 2010.

      Plaintiff cannot state a constitutional claim for the alleged
violation of state law. Guarjardo-Palma v. Martinson, 622 F.3d 801,
806 (7th Cir. 2010) (“[A] violation of state law is not a ground for a
federal civil rights suit.”); Pulera v. Sarzant, 966 F.3d 540 (7th Cir.
2020). Plaintiff does not otherwise allege facts that support a viable
federal claim, nor has he sued defendants that are amenable to suit
under § 1983. E.g., Powell v. Cook County Jail, 814 F. Supp. 757,
758 (N.D. Ill. 1993) (holding the Cook County Jail was not a person
under Section 1983). Plaintiff’s complaint is dismissed without
prejudice for failure to state a claim.

      Pursuant to the standard practice in this circuit, the Court
will permit Plaintiff an opportunity to file an amended complaint
that provides any additional information Plaintiff wishes the Court
to consider.

It is therefore ordered:

      1)    Plaintiff's complaint is dismissed for failure to state a
claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A.
Plaintiff shall have 30 days from the entry of this order to file an
amended complaint. Failure to file an amended complaint will
result in the dismissal of this case, without prejudice, for failure to
state a claim. Plaintiff's amended complaint will replace Plaintiff's
original complaint in its entirety. Accordingly, the amended
complaint must contain all allegations against all Defendants.
Piecemeal amendments are not accepted.

               Entered this 19th day of January, 2021.



                        s/Harold A. Baker
                       HAROLD A. BAKER
                 UNITED STATES DISTRICT JUDGE

                               Page 2 of 2
